Citation Nr: 0800070	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  99-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1998 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for bipolar disorder.

The veteran testified at a Travel Board hearing in October 
2000 before a Veterans Law Judge who is no longer employed by 
the Board.  In a December 2000 decision, the Board reopened 
his claim for service connection for bipolar disorder and 
remanded this appeal and an appeal of a denial for service 
connection for post-traumatic stress disorder (PTSD) to the 
RO for additional development.  In a written statement dated 
in November 2004, he indicated that he did not desire another 
hearing.

In a February 2005 decision, the Board granted service 
connection for PTSD and remanded the remaining issue noted on 
the title page.  The Board remanded this issue again in 
September 2006 for additional development.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

The competent medical evidence reflects it is less than 
likely that the veteran's bipolar disorder is related to 
service or was manifested within one year of service 
discharge.





CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in December 1997 and the RO adjudicated this claim 
in July 1998.  The veteran received a VA letter addressing 
his service connection claim in November 2003.  He received 
additional letters in April 2005, June 2006 and October 2006.  
These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection and increased ratings, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of February 2007 
which included examination of the veteran and review of the 
claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was advised of this in letters dated in June 2006 and October 
2006.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such a psychosis or other 
organic diseases of the nervous system, is manifest to a 
compensable degree within a year of discharge, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for bipolar disorder.  

Service medical records revealed the following.  A May 1961 
entrance examination revealed normal psychiatric examination.  
The accompanying report of medical history revealed him to 
deny nervous trouble of any sort, frequent trouble sleeping, 
frequent or terrifying nightmares, depressive or excessive 
worry, memory problems or amnesia, drug or alcohol problems 
or periods of unconsciousness.

In January 1965 the veteran was referred for a psychiatric 
evaluation with a history of attempting suicide twice; once 
by drinking a brass cleaner (Brasso) and once by cutting his 
wrist.  He was noted to have had a number of disciplinary 
actions, including 1 special Court Martial, 3 article 15's 
and one pending article 15.  He was hospitalized in January 
1965 for burns to his esophagus secondary to drinking Brasso 
brass polish in a suicide attempt.  

A February 1965 letter from the veteran's Commanding Officer 
(CO) to the CO of mental hygiene detailed the veteran's 
behavioral history.  He was noted to have acted normally his 
first week of service but was quiet and withdrawn.  He grew 
increasingly withdrawn the following week and was excused 
from November 12-18, 1964 to work out problems with his 
chaplain.  On November 18 he cut his wrist with a razor in a 
suicide attempt, and said he tried to take his life as he 
could no longer stand the Army and had to get out any way he 
could.  The CO talked with the veteran after his release from 
the hospital and he assured the CO he would try to do better 
and requested leave to go home and work on his problems.  
When he returned from leave he told his platoon leader he 
could not stand the Army, felt he was going crazy and had to 
get out any way he could.  He then went absent without leave 
(AWOL) from January 1 to January 19, 1965 and on his return, 
he was confined to the Company area and made another suicide 
attempt by drinking Brasso.  The CO drafting this letter felt 
that he should not be retained.   In a March 1965 mental 
health consult following the ingestion of Brasso and 
discharge to duty on February 28, 1965 the veteran indicated 
he wanted to leave the service due to "personal problems" 
that he would "prefer not to discuss."  He expressed his 
dissatisfaction with Army life, indicating that "change is 
within me and not the Army" and that he was tired of moving 
around and wanted to settle down and start fresh.  He did not 
wish to discuss his plans if he were discharged.  He viewed 
his episode with the Brasso as very foolish and implied that 
if he were not separated his feelings may be directed towards 
others, but did not want to hurt anyone.  He also discussed 
his legal problems including being AWOL, destruction of 
government property, and being drunk on duty.  Medical 
records were not available and psychiatric testing was to be 
scheduled later.  An April 22, 1965 psychiatric consult 
diagnosed no psychiatric disorder.  

Service medical records also revealed that he was treated for 
ulcer related complaints throughout 1969, but failed to show 
specific psychiatric problems.  He was noted to have been 
treated in March 1969 shortly after a weekend pass expired 
and appeared intoxicated, staggering with slurred speech and 
odor of liquor on his breath.  He had a laceration on his 
left forearm and superficial scratches on his abdomen and 
stated that he had been "rolled by some Scandinavian 
merchant marines.  An October 1969 separation examination 
revealed normal psychiatric examination.  The accompanying 
report of medical history revealed him to deny nervous 
trouble of any sort, frequent trouble sleeping, frequent or 
terrifying nightmares, depressive or excessive worry, memory 
problems or amnesia, drug or alcohol problems or periods of 
unconsciousness.

Service personnel records confirm that the veteran had 
multiple episodes of disciplinary actions against him.  This 
includes a Special Court Martial in April 1964 for offenses 
including being AWOL, being drunk on duty, introducing a 
partially consumed bottle of alcohol to the company billets 
and damaging military property including a locker and several 
windows with his fist.  He also had 5 Article 15's including 
one in July 1963 for not wearing a proper uniform and failing 
to have a pass, one in November 1963 for being disorderly in 
public, one in April 1964 for breaking restriction, one in 
July 1964 for being AWOL and breaking restriction and one in 
December 1965 for disrespect.   

Thereafter there are no records indicative of any possible 
psychiatric problems prior to 1990.  A January 1971 VA 
treatment record showed that he was seen in neurology for 
complaints of paresthesias in the upper arms and headaches 
and neckaches, but had no complaints or findings of 
psychiatric problems.  From September 1990 to October 1990 
the veteran was hospitalized for the VA for alcohol 
dependence, with no previous history of psychiatric 
hospitalizations or substance abuse treatment.  The diagnosis 
was restricted to alcohol dependence.  

VA treatment records from 1991 through 1992 revealed 
psychiatric treatment for symptoms that included depression 
and anxiety and included diagnoses of bipolar affective 
disorder (BAD) diagnosed in October 1991, November 1991 and 
August 1992.  An October 1991 record which diagnosed BAD, 
revealed a history of the veteran having worked at 36 jobs in 
22 years, with symptoms including being easily angered, and 
fluctuating periods of high energy and low energy.   

In January 1992 the veteran underwent a series of VA 
examinations including a psychiatric examination that did not 
include a claims file review but did report a history of 
suicide attempt "many years ago" by swallowing some 
corrosive polish.  The examination also addressed stressors 
and symptoms related to PTSD for which service connection is 
in effect.  His history was also significant for being 
alcohol dependent and hospitalized for this in 1990.  Mental 
status examination noted a prior suicide attempt and 
description by the veteran of periods of elation alternating 
with depressed mood and current complaints of being in a 
depressed period the past few months.  No other significant 
findings were noted on mental status examination.  The Axis I 
diagnoses were alcohol dependence, rule out bipolar disorder, 
mixed type and an Axis II personality disorder not otherwise 
specified.  His suicide attempt of drinking Brasso in 1964 
was noted in other VA examinations of January 1992 that 
addressed his gastrointestinal system.  

The veteran testified in August 1992 that the disciplinary 
actions taken against him in service are evidence that his 
bipolar disorder began in service.  He indicated that his 
personality began to change in 1962.  

Thereafter the VA records and private treatment records 
reflect ongoing treatment including repeated hospitalizations 
for bipolar disorder, otherwise referred to as BAD or manic 
depression, from 1993 through 2005, along with additional 
psychiatric problems of PTSD and alcohol dependence.  Among 
these records were private treatment records showing a 
hospital stay from July 1993 to August 1993 for psychiatric 
complaints with bipolar disorder and PTSD diagnosed over the 
past 2 1/2 years and a history of past suicide attempt by 
cutting his wrist said to have taken place in 1967.  The 
diagnosis was BAD.  VA records from July 1994 to August 1994 
reveal that he was hospitalized a second time for a 3 year 
history of bipolar disorder with hypomanic symptoms shortly 
before admission, including no sleep and being overly 
agitated and excited, as well as a history of prior admission 
in 1990 for substance abuse.  He was diagnosed with bipolar 
disorder times 3 years.  Another VA hospital stay for BAD 
from November 1996 to December 1996 revealed complaints of 
worsening depression over recent months and increasing manic 
symptoms 2 days prior to admission, as well as passive 
suicidal ideas, and also gave a history of suicide attempts 
said to have taken place in 1958 and 1966, by slashing his 
wrists and drinking Brasso.  

A March 1997 letter from a VA doctor stated that the veteran 
was under his care at the Gainesville VA medical center in 
1996 and that his illness has progressed to the point where 
he cannot do the engineering work for which he was trained.  
The doctor remarked that there are clear signs that his 
illness was likely present at the time he was serving in 
active duty.  Confidentiality prevented this doctor from 
revealing details of the diagnosis of this illness or 
treatment thereof.  

In addition to treatment for bipolar disorder, the veteran 
underwent private independent medical evaluation in 
conjunction with a Social Security claim, with his history of 
a suicide attempt said to have taken place in 1969 and a 
second attempt in Vietnam when he slashed his wrist.  His 
clinical picture was said to have been preceded by a long 
history of alcohol abuse and masked by military experiences.  
He was noted to drink heavily between 1969 and 1989 and began 
treatment for manic illness which helped him remain sober.  
His pertinent history was of no problems prior to service 
with his first drinking experienced in service.  He said his 
bizarre behavior in retrospect was part of his emerging 
illness during the period of suicide attempts.  The opinion 
from this examination was assessed as a typical history of 
rapid cycling manic depressive illness which developed in 
service but was thoroughly masked by alcohol use.  On ceasing 
alcohol in 1989 this disease was apparent and ultimately 
treated.  There was no indication that the claims file was 
reviewed for this examination.  A December 1998 letter from 
the same doctor who performed the September 1997 IME 
confirmed that he found the veteran to have bipolar disorder.  
The findings from the IME were confirmed in a March 1999 
letter from the same doctor.  

Lay statements submitted in August 1992, February 1997 and in 
October 2000 from friends and family members indicated that 
his behavior changed after he joined the service and that 
after service he would have fits of rage and destructive 
behavior at times and would be severely depressed at other 
times.  The lay statements pointed out his suicide attempt in 
service.  

The veteran's hearing testimony from April 1999 and from 
October 2000 essentially noted that his treating doctors told 
him that his bipolar symptoms began in service.  

VA hospital records reflect that his BAD symptoms were in 
remission in May 2000, but the symptoms became active again 
in June 2001 when he was hospitalized for increased 
psychosocial stress including stressors having to do with a 
broken engagement and recent resumption of drinking alcohol 
and he was assessed with history of bipolar disorder rapid 
cycling, currently depressed as well as alcohol intoxication 
in remission.  In September 2002 the BAD was again in 
remission.  By February 2004 he was noted to have a long 
history of BAD, stabilized on Depakote and Clonazepam for 
many years and was assessed with BAD in remission.  The BAD 
continued to be in remission in February 2005. 

The report of a February 2004 VA psychiatric examination 
included a claims file review and administration of 
psychiatric tests.  His past medical history included 
treatment for bipolar disorder since 1991 and a review of 
records showed he also carried diagnoses of alcohol 
dependency and personality disorders.  He was also noted to 
have made a claim for PTSD.  He reported that he tried to 
slash his wrist in the service, but a review of the service 
medical records that were available at the time only revealed 
the incident when he reported to the doctor drunk and with 
lacerations on his wrists, claiming he was "rolled by 
Scandinavian merchant marines."  There was no other mention 
regarding wrist injuries or suicide attempts in the service 
medical records reviewed by this examiner.  He was also noted 
to have been treated in the service for active ulcer with 
antispasmodics and tranquilizers and his abdominal pain was 
not found to have an organic cause during service.  His 
current history over the past year revealed him to state he 
has bipolar disorder and thus was not employable despite 
having a Masters degree in engineering, as he was deemed 
uninsurable.  His test results were consistent with PTSD but 
also had scores that indicate a high level of 
psychopathology, including resentment, acting out and 
moodiness.  In summary the veteran had such a high level of 
psychopathology on his MMPI-2 results that it overshadowed 
the actual symptoms of PTSD and made it impossible to factor 
out the PTSD symptoms which overlap with the mood related 
symptoms.  His complaints included fluctuating mood, sleep 
disruption, concentration problems when depressed and 
problems socially and occupationally accompanying his mood 
instability.  He was noted to have a history of alcoholism 
which complicated the picture.  He denied current use but 
smelled of mouthwash commonly used to mask the odor of 
alcohol.  The examiner opined that the veteran's primary 
diagnosis would be bipolar disorder with rule out alcohol 
dependency in terms of the level of remission and personality 
disorder with nonspecific features.  He did endorse some 
symptoms of PTSD but the mood related bipolar symptoms 
appeared to overshadow the PTSD symptoms.  The examiner 
referred to the psychiatrist's report for further 
clarification of the differential diagnoses.

A February 2004 VA examination for PTSD done by a 
psychiatrist mainly addressed the PTSD symptoms and stressors 
but in addition to the PTSD symptoms, he also reported some 
occasional residual symptoms of bipolar disorder with 
occasional mood swings and occasional depression with 
depressed mood, decreased energy, guilt, negative comments 
about himself, decreased libido and occasional suicidal 
thought.  Mental status examination revealed him to be poorly 
groomed, with mood a little depressed, but otherwise his 
thought processes were goal directed and coherent with no 
paranoia or hallucinations.  He had occasional suicidal ideas 
but no plans, and no homicidal ideas or plans.  The Axis I 
diagnosis was bipolar I disorder, most recent episode of 
manic, alcohol abuse and PTSD.  Axis II was deferred.  The 
examiner opined that it was at least as likely that the 
bipolar disorder was not present during active duty.  The 
rationale for this opinion was that a thorough review of the 
claims file revealed many inconsistencies in the veteran's 
story and the facts.  Additionally per several review boards, 
it was indicated that on discharge from the service, he did 
not indicate any psychiatric illness or disability.  His 
claims of suicide attempts in the service had not been 
documented on the records available at the time of this 
examination.

The report of a February 2007 VA examination report was 
conducted by a psychologist who examined the veteran in 
September 2005.  At this time he was diagnosed with PTSD by 
history and bipolar disorder-most recent episode manic in 
remission, and alcohol abuse.  The evaluator opined that it 
was as likely as not that the onset of the bipolar disorder 
occurred after service.  This was based in part on the 
veteran not being treated for mental illness in service and 
he also did not indicate that he suffered from mental illness 
on his discharge medical release form.  He was diagnosed with 
PTSD by history because he had been diagnosed with this 
disorder in the past and was not evaluated for this in 
September 2005.  The examiner noted that he was asked to 
provide an opinion as to whether the veteran has a current 
psychiatric disability that at least as likely occurred in 
the service or was aggravated in service if preexisting.  The 
claims file was reviewed.  Particular attention was paid to 
the service personnel records showing discipline for various 
infractions.  

The examiner also reviewed an April 1965 examination after 
the veteran cut his wrist.  The mental health professional in 
1965 noted that after the alleged suicide attempt the veteran 
told his commanding officer he could not stand the Army and 
had to get out any way he could.  He made it clear that he 
cut his wrists to get out of the service.  The mental health 
professional from this April 1965 examination considered this 
incident to be a manipulative gesture rather than a suicide 
attempt.  Following his discharge from the hospital at the 
time, the veteran assured his commanding officer that he 
would improve his functioning and requested leave to settle 
personal problems.  He then went AWOL for 15 days at the end 
of his leave and following his return he drank Brasso, for 
which he was subsequently hospitalized for burns on his 
esophagus.  After his treatment for the esophageal burns he 
again underwent psychiatric evaluation by the same mental 
health professional and again he was noted to be very candid 
about his unwillingness to remain in the service and stated 
his intention to get out even if it meant jail time.  He 
again made frequent references to personal problems.  The 
mental health professional wrote that while the veteran 
viewed the suicidal gestures as very foolish, he implied in a 
subtle and obvious threatening manner that his future acting 
out would be directed towards others rather than himself.  It 
was opined by the treating mental health provider that there 
was no evidence of a thinking disorder and the veteran was 
completely coherent and rational.  Despite his poor judgment 
he was fully aware of what he was doing and his behavior 
appeared goal directed.  Despite his use of the threat of 
suicide in the past he did not appear depressed and there was 
no evidence of impairment in his ability to control his 
behavior.  The examiner also noted that the veteran's service 
records showed a number of infractions and charges of AWOL, 
drinking on duty and damaging property on base.  

After reviewing the claims file and the records described 
above the examiner continued to opine that it is as likely as 
not that the onset of bipolar disorder occurred after the 
veteran's discharge from service.  In other words, the 
records reflected that both his "suicide attempts" were 
reflective of volitional behavior and efforts to be 
discharged from the service.  These behaviors did not reflect 
evidence of either bipolar disorder or any other mental 
disorder.  Therefore in this examiner's opinion the veteran 
meets the criteria for bipolar disorder and alcohol abuse.  
As likely as not the onset of bipolar disorder occurred after 
the veteran was discharged from the military.  

The Board notes that the September 2005 examination said to 
have been conducted by the examiner who provided the opinion 
in February 2007 is not of record, but the findings from that 
examination have been incorporated by this examiner in this 
February 2007 report.  

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for bipolar disorder.  Specifically the opinion 
from the VA examiner in February 2007 VA psychiatric 
examination was that the veteran's bipolar disorder did not 
begin in service and explained that the suicide attempts in 
service were not signs of a developing bipolar disorder or 
any other psychiatric disorder, but were rather intentional 
actions taken by the veteran to get out of the service.  This 
examiner reviewed the claims file and examined the veteran 
and pointed out discrepancies between the veteran's claimed 
suicide attempts in service and the intent expressed by the 
veteran regarding these attempts as a means to accomplish his 
goals of leaving the service.  A review of the records also 
suggests that symptoms of bipolar disorder were not 
manifested until many years after service, when they are 
first shown in the early 1990's, which supports the findings 
and opinions from the February 2007 examination.  

As the preponderance of the evidence is against service 
connection for bipolar disorder, reasonable doubt does not 
apply in this case.  


ORDER

Service connection for bipolar disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


